Citation Nr: 0842438	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a compensable rating for an old fracture, 
right fifth proximal interphalangeal. 

2. Entitlement to a compensable rating for tenosynovitis with 
therapeutic release, third digit, right hand.

3. Entitlement to a compensable rating for tenosynovitis with 
therapeutic release, fourth digit, right hand.  


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979 and from August 1980 to August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in pertinent part, granted service 
connection for the following: old fracture, right fifth 
proximal interphalangeal, assigning a 0 percent rating, 
effective September 1, 2004; tenosynovitis with therapeutic 
release, third digit, right hand, assigning a 0 percent 
rating, effective September 1, 2004; and tenosynovitis with 
therapeutic release, fourth digit, right hand, assigning a 0 
percent rating, effective September 1, 2004.

The issue of entitlement to a compensable rating for 
tenosynovitis with therapeutic release, third digit, right 
hand is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's right fifth proximal interphalangeal of the 
right hand has ankylosis and some limitation of movement. 

2.  The veteran's fourth digit of the right hand has 
limitation of movement.  



CONCLUSIONS OF LAW

1. The criteria for a compensable rating for old fracture, 
right fifth proximal interphalangeal have not been met.  38 
U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2007).

2. The criteria for a compensable rating for tenosynovitis 
with therapeutic release, fourth digit, right hand have not 
been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the initial service connection claims by letter 
dated in March 2004.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  While 
the veteran was not provided a VA letter outlining the 
evidence necessary to substantiate an initial increased 
rating claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

The veteran has not alleged any prejudice as a result of 
untimely notification, nor has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran examinations, and 
obtained medical opinions as to the severity of the veteran's 
finger conditions.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





Analysis

That veteran alleges that he is entitled to a compensable 
rating for an old fracture, right fifth proximal 
interphalangeal, and tenosynovitis with therapeutic release, 
fourth digit, right hand.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
veteran, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The diagnostic codes pertaining to range of motion of the 
fingers are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 
to 5230.

The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 
provides in particular, that:

(1.) For the long, ring, and little fingers (digits III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand."

(2.) when two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  Id.

(3.) Evaluation of ankylosis of the long, ring, and little 
fingers: (i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulations of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto; (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position; (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis; (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

Also, if there is limitation of motion of two or more digits, 
each digit must be evaluated separately and the evaluation is 
combined.  Id.

Ankylosis of the ring or little finger, either unfavorable or 
favorable, warrants a noncompensable rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5227.

The Board must also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5226 and 5227.

With respect to limitation of motion of individual digits, 
where there is limitation of motion of the long finger 
(Diagnostic Code 5229) of the hand with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, a 10 percent rating is warranted.  With a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees, a noncompensable rating is 
warranted.  Any limitation of motion of the ring or little 
finger (Diagnostic Code 5230) warrants a noncompensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5229 and 5230.

The veteran underwent a VA examination in March 2004 for his 
right hand.  The veteran stated that he noticed within the 
last year his third and fourth finger would catch and 
sometimes lock after he had flexed.  He said he noticed this 
more when gripping an object firmly.  The veteran stated at 
that time that these fingers felt good currently.  He stated 
he had minor discomfort from a prior trigger finger release, 
but it was almost completely resolved.  The veteran had no 
swelling or blatant tenderness over the surgical entry point.  
The veteran's fingers flowed smoothly, and he indicated that 
he was generally satisfied with the surgery other than a 
little bit of a brief catch or click when flexing.  The 
veteran stated the only problems he currently experiences is 
he cannot fully extend, and he can only flex to 90 degrees.  

Upon examination of the veteran's right hand, the VA examiner 
indicated the veteran could smoothly flex the third and 
fourth digit, and there were no major problems with the 
affected joints, specifically the metacarpophalangeal joints 
(MCP) and proximal interphalangeal joints (PIP).  The 
examiner noted the veteran could flex the MCP to 90 degrees 
and PIP to 95 degree, along with full extension.  Deluca 
testing showed no pain, weakness, fatiguing, incoordination, 
or endurance problems.  

The examiner indicated the veteran's right fifth digit 
exhibited only a mildly decreased range of motion.  The 
veteran could flex the PIP to 90 degrees, which the examiner 
noted was mildly decreased from normal, and he could only 
extend to a positive 10 degrees.  The examiner continued that 
the veteran had no pain.  Deluca testing showed no pain, 
weakness, fatiguing, incoordination, or endurance issues. 

The examiner diagnosed the veteran with stenosing 
tenosynovitis with a therapeutic release of the third and 
fourth digit, right hand and old fracture of the right, fifth 
proximal interphalangeal.  

The veteran underwent another VA examination in April 2005, 
and the VA doctor indicated the veteran had no triggering in 
the right hand long and ring fingers.  The veteran indicated 
the fingers hurt at times, but there was no swelling, flare-
ups or the use of splints.  The veteran indicated the 
condition affected his forceful gripping.  

Upon physical examination, the veteran's right hand little 
finger exhibited no tenderness to palpitation or swelling.  
The veteran had full extension at the MCP joint.  The distal 
interphalangeal joint (DIP) exhibited normal extension and 
lacked 5 degrees flexion.  The PIP joint extension had 
decreased 15 degrees and flexion had decreased 20 degrees.  
The veteran had no complaint of pain, and there was no 
tenderness or swelling about the digit.  With respect to the 
ring and long fingers, the doctor noted slight tenderness 
about the volar aspect of the MCP regions, but he noted MCP, 
PIP, and DIP joints were normal with no complaint of pain.

The VA doctor concluded the veteran's right little finger's 
functional impairment was slight with no weakness, 
fatigability, or incoordination.  However, he did find 
favorable ankylosis with the extension of the PIP joint.  The 
doctor stated the veteran had no functional impairment in the 
right hand long and ring fingers along with no weakness, 
fatigability or incoordination.  The doctor also found no 
ankylosis in either finger.  

The veteran was diagnosed with favorable anyklosis of the 
little finger at the April 2005 VA examination, specifically 
with extension of the PIP joint.  The doctor found no 
ankylosis in the long and ring finger.  Under Diagnostic Code 
5227 unfavorable or favorable ankylosis of the little finger 
warrants a noncompensable rating, and there is no provision 
for a higher rating.  

The veteran has some limitation of motion of the ring and 
little finger.  At the March 2004 VA examination, the 
examiner noted the veteran's little finger had a mildly 
decreased range of motion.  He could flex the PIP to 90 
degrees, and he could only extend to a positive 10 degrees.  
The veteran indicated to the examiner that he experienced 
locking in his ring finger with flexion.  The doctor found 
flexion in the ring finger MCP of 90 degrees and 95 degrees 
of the PIP.  At the April 2005 VA examination, the examiner 
noted the veteran lacked 5 degrees flexion in the DIP joint 
in the little finger.  He also noted a decrease of 15 degrees 
PIP extension and 20 degrees flexion.  Under diagnostic code 
5230 any limitation of motion of the ring and little finger 
warrants a noncompensable rating, and there is no provision 
for a higher rating.  

The evidence also fails to suggest the presence of a 
disability of the right 4th or 5th finger consistent with 
amputation of the metacarpal resection nor is an additional 
evaluation warranted for the resulting limitation of motion 
of other digits or interference with overall function of the 
hand and, consequently, a rating is not warranted based upon 
the application of Diagnostic Codes 5155 or 5156.

The Board has considered all applicable evidence and 
considered all applicable Diagnostic Codes, and no increase 
in rating is warranted under any of the applicable codes.  
The application of a higher disability evaluation based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59 has also been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
competent evidence supports that the veteran has very 
minimal, if any, weakness, fatigability, incoordination or 
pain on movement due to this condition.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and entitlement to a 
compensable rating for an old fracture, right fifth proximal 
interphalangeal and tenosynovitis with therapeutic release, 
fourth digit, right hand is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. At 57-58.  


ORDER

Entitlement to a compensable rating for an old fracture, 
right fifth proximal interphalangeal is denied.

Entitlement to a compensable rating for tenosynovitis with 
therapeutic release, fourth digit, right hand is denied.  


REMAND

The veteran has limitation of motion in the third digit of 
the right hand.  The veteran indicated his third finger 
catches and sometimes locks after flexing, and the March 2004 
VA examination found stenosing tenosynovitis with a 
therapeutic release of the finger.  The VA examiner noted the 
veteran could move the finger smoothly, but PIP flexion was 
limited to 95 degrees, which indicates some mild reduction of 
flexion.  Diagnostic Code 5229 indicates that limitation of 
the motion of the long finger that includes a gap of one inch 
(2.5 cm) or more between the fingertip and the proximal 
transverse crease of the palm with the finger flexed to the 
extent possible warrants a 10 percent rating.  However, the 
medical evidence does not address the existence of or the 
measurement of a gap between the fingertip and the proximal 
transverse crease of the palm.  Based on the noted limitation 
of motion, the veteran should be afforded an examination so a 
doctor can make this determination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the gap 
measurement between the veteran's third 
digit fingertip and the proximal 
transverse crease of the palm.  

2. Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re- 
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


